Case 3:20-cv-00974-DJN-EWH Document9 Filed 03/23/21 Page 1 of 1 PagelD# 65

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

TERRANCE COLEY,
Plaintiff,

v. Civil No. 3:20cv974 (DIN)

JOHN WALRATH, ef al.,
Defendants.

MEMORANDUM OPINION

On January 11, 2021, the Court conditionally docketed Plaintiffs action. (ECF No. 4.)
Plaintiff requested leave to proceed in forma pauperis. By Memorandum Order entered on
February 11, 2021, the Court directed Plaintiff to pay an initial partial filing fee of $23.53 or
state under penalty of perjury that he did not have sufficient assets to pay such a fee within
eleven (11) days of the date of entry thereof. (ECF No. 8.) See 28 U.S.C. § 1915(b)(1)
(mandating payment of filing fees by prisoners). Plaintiff has neither paid the initial partial filing
fee nor averred that he cannot pay such a fee. Therefore, Plaintiff is not entitled to proceed in
forma pauperis. Plaintiff's disregard of the Court’s directives warrants dismissal of the action.
Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and send a copy to

Plaintiff.
/s/ (iv

David J. Novak

United States District Judge
Richmond, Virginia
Dated: March 992021

 
